UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6129




WILLIAM RAYMOND TAYLOR,

                                            Petitioner - Appellant,

          versus



VANESSA P. ADAMS, Warden, Petersburg Federal
Correctional Complex,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:05-cv-00684-REP)


Submitted: April 27, 2006                        Decided: May 8, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Raymond Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William    R.   Taylor,    a   federal   prisoner,   appeals   the

district court’s orders denying relief on his petition filed under

28 U.S.C. § 2241 (2000), and his motion filed pursuant to Fed. R.

Civ. P. 59(e).   We have reviewed the record and find no reversible

error.*   Taylor is not entitled to proceed under § 2241 because 28

U.S.C. § 2255 (2000) provides an effective and adequate remedy for

his claims, see In re Vial, 115 F.3d 1192, 1194 n.5 (4th Cir. 1997)

(procedural bar from filing § 2255 motion does not render § 2255

remedy inadequate or ineffective), and we find no abuse of the

district court’s discretion in its denial of Taylor’s Rule 59(e)

motion.   See Temkin v. Frederick County Comm’rs, 945 F.2d 716, 724

(4th Cir. 1991).     Accordingly, we grant Taylor’s motion to proceed

in forma pauperis and affirm.             We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




     *
      The district court construed the § 2241 petition as a motion
under 28 U.S.C. § 2255, and dismissed it as successive. Because
Taylor clearly intended his petition as one under § 2241, we
decline to consider the case under § 2255.

                                     - 2 -